Title: From Thomas Jefferson to Thomas Paine, 13 January 1803
From: Jefferson, Thomas
To: Paine, Thomas


          
            Th:J. to mr Paine. 
            Jan. 13. 1803.
          
          The bearer brings your models. you have certainly misconcieved what you deem shyness. of that I have not had a thought towards you, but on the contrary have openly maintained in conversation the duty of shewing our respect to you and of defying federal calumny in this as in other cases, by doing what is right. as to fearing it, if I ever could have been weak enough for that, they have taken care to cure me of it thoroughly. the fact is that I am so pressed with business till 1. or 2. aclock, & then to get a little exercise before I am engaged again with company to dine, from which I am not disengaged till night, that I have only the evening in which I can indulge in the society of my friends. and as to mechanics, mathematics, philosophy &c. I am obliged to give one answer to the many communications on those subjects, that I am obliged to abandon them entirely, as I have not a moment to give to them which would not be taken from some pressing duty.—I thank you for the sight of the models. they are all interesting to the public; the one for planing is most so to me personally. I imagine somebody at your new establishment will set up the trade of making them; and when that is the case I will apply to him for a pair. accept my friendly salutations & respects.
        